DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Response to Arguments
Applicants’ arguments filed on 12/09/2021 with respect to claims 19-22 and 24-36 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicants’ amendment. New claims 37-39 will be addressed in this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitation “movement device...”, “processing unit...”, “movement unit...”, “object carrier unit”, “drive unit...”, “acquisition device...”, “storage unit...”, “transport unit...”, “path conveyor unit...”, “bearing unit...”, “object data acquisition unit...”, “object carrier unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “unit” coupled with functional language “...configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-22, 24-34 and 37-38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. For instance, paragraphs 2, 4, 6, 13 and 62 of the Pub. No.: US 2020/0326181 recites “...an acquisition device for at least semiautomated acquisition of sets of multiple object data of at least one object, including a movement device for generating a defined relative movement between at least one object data acquisition unit and the at least one object, is provided. A movement device for generating a defined relative movement includes at least a drive 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 20, 24-30, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA et al. (US 2019/0015980 A1)(hereinafter KOJIMA), and further in view of Larsen (US 2004/0099508 A1)(hereinafter Larsen).
Re claim 19, KOJIMA discloses an acquisition device for at least semiautomated acquisition of sets of multiple object data of at least one object, comprising: a movement device configured to generate a defined relative movement between at least one object data acquisition unit and the at least one object (see ¶s 113, 117 for a movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) configured to generate a defined relative movement between at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116) and the at least one object (i.e. objects as shown in fig. 10)), wherein the movement device includes at least one movement unit for a defined movement of the at least one object data acquisition unit (see ¶ 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) includes at least one movement unit (i.e. motion generation unit 74 as described in fig. 9 paragraph 113) for a defined movement of the at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116)); at least one object carrier unit (see ¶ 72 for at least one object carrier unit (i.e. end effector E as shown in fig. 5)); wherein the movement device generates the defined relative movement by moving the at least one object carrier unit (see ¶s 116, 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112 includes a motion generation unit 74 as described in fig. 9 paragraph 113) generates the defined relative movement by moving the at least one object carrier unit (i.e. end effector E as described in fig. 5 paragraph 72))
KOJIMA fails to explicitly teach and at least one object carrier loaded with the at least one object and detachably connected to the at least one object carrier unit. However, the reference of Larsen explicitly teaches and at least one object carrier loaded with the at least one object and detachably connected to the at least one object carrier unit (see ¶s 48-50 for at least one object carrier (i.e. carrier boxes 100 as shown in fig. 5) loaded with the at least one object and detachably connected to the at least one object carrier unit (i.e. irradiation equipment 1 as shown in fig. 5))
Therefore, taking the combined teachings of KOJIMA and Larsen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (object carrier) into the system of KOJIMA as taught by Larsen.
One will be motivated to incorporate the above feature into the system of KOJIMA as taught by Larsen for the benefit of having carrier boxes 100 which are provided from the entrance side equipment or entrance conveyor to the entrance port 50 and contains items to be irradiated, wherein the arm member grip the carrier boxes 100 successively and carry them into the entrance labyrinth 64, wherein when the carrier boxes 100 are entering into the exit labyrinth 66, the carrier boxes 100 are allowed to recover the original inter-distance in order to handle the bends of the labyrinth, wherein the carrier boxes 100 exit through the exit port 46 and an exit side equipment takes care of the carrier boxes 100 and its irradiated content, whereby the arm members release their grips in order to ease the processing time when the arm members are returned to the entrance port 50 through a return passage 60, which also is used to return emptied carrier boxes 100 to the entrance side (see fig. 5 ¶ 50)
Re claim 20, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the movement device is configured for acquiring object data from multiple perspectives (see ¶s 113, 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) is configured for acquiring object data from multiple perspectives (i.e. an image acquisition camera is used as the sensor S, an image of the surroundings of the robot R is acquired, and image information obtained by performing measurement can be acquired by the surrounding environment input unit 72 as part of the obstacle information as described in figs. 9-10 paragraph 116). It should be noted that the acquired image of the surroundings of the robot and the image information obtained as part of the obstacle information represent acquired object information from multiple perspectives)
Re claim 24, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the movement unit is configured to guide the at least one object data acquisition unit on an at least partially curved path of motion (see ¶s 112, 117 for the movement unit (i.e. motion generation unit 74 and/or surrounding environment input unit 72 as described in fig. 9 paragraph 113) is configured to guide the at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116) on an at least partially curved path of motion. It should be noted that the image acquisition camera used as the sensor S has to be guided on any path of motion including a curved path of motion in order to acquire the surrounding image information as described in figs. 9-10 paragraph 116. Also, see fig. 5 paragraph 72) 
Re claim 25, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the movement unit has at least one partially curved track and is configured to guide the at least one object data acquisition unit along the at least (see ¶ 72 for the movement unit (i.e. motion generation unit 74 as described in fig. 9 paragraph 113. Also, see paragraphs 116-117) has at least one partially curved track and is configured to guide the at least one object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) along the at least partially curved track (i.e. the arm A is constituted by multiple link units L.sub.n (n being a natural number) and multiple joints J.sub.m (m being a natural number) that couple the link units to each other, wherein the link units L.sub.n include motors (not shown) for driving the joints J.sub.m, and are controlled based on control signals that are output from the motion generation unit 10 to the robot R as shown in fig. 5.) It should be noted that the movement of the arm A has a curved path and is configured to guide the image acquisition device such as a camera provided thereto as shown in fig. 5)
Re claim 26, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the movement unit is configured to guide the at least one object data acquisition unit along a direction at least substantially perpendicular to a path of motion (see ¶s 112, 117 for the movement unit (i.e. motion generation unit 74 and/or surrounding environment input unit 72 as described in fig. 9 paragraph 113) is configured to guide the at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116) along a direction at least substantially perpendicular to a path of motion. It should be noted that the image acquisition camera used as the sensor S has to be guided on any path of motion including a direction perpendicular to a path of motion in order to acquire the surrounding image information as described in figs. 9-10 paragraph 116. Also, see fig. 5 paragraph 72)
Re claim 27, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the object data acquisition unit includes at least one swivel axis and/or axis of rotation, about which the object data acquisition unit is pivoted and/or rotationally mounted (see ¶ 72 for the object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) includes at least one swivel axis and/or axis of rotation, about which the object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) is pivoted and/or rotationally mounted (i.e. the joints J.sub.m may each include an angle sensor AS (not shown) for detecting the rotation angle or the like, and output measured angle values or the like to the motion generation unit 10 as described in fig. 5.) It should be noted that the joints J.sub.m may each include an angle sensor AS (not shown) for detecting the rotation angle of arm A of the Robot R, so that the image acquisition device such as a camera provided in the arm A rotates according to the rotation angle detected by the angle sensor AS as shown in fig. 5)
Re claim 28, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the movement unit includes a drive unit configured to move the object data acquisition unit in an automated manner (see ¶ 72 for the movement unit (i.e. motion generation system 20 as shown in fig. 1 paragraph 64) includes a drive unit (i.e. motors) configured to move the object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) in an automated manner (i.e. the link units L.sub.n include motors (not shown) for driving the joints J.sub.m, and are controlled based on control signals that are output from the motion generation unit 10 to the robot R as described in fig. 5.) It should be noted that the link units L.sub.n include motors (not shown) for driving the joints J.sub.m, and as a result, moving the arm A of the Robot R, so that the image acquisition device such as a camera provided in the arm A moves according to movement of the arm A of the Robot R as shown in fig. 5)
Re claim 29, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA further comprising: wherein the movement device includes a bearing by which the object carrier unit is rotationally mounted, so as to be movable relative to the object data acquisition unit (see ¶ 72 for the movement device (i.e. motion generation system 20 as shown in fig. 1 paragraph 64) includes a bearing (i.e. multiple link units L.sub.n (n being a natural number) and multiple joints J.sub.m (m being a natural number) that couple the link units to each other as shown in fig. 5) by which the object carrier unit (i.e. end effector E as shown in fig. 5) is rotationally mounted, so as to be movable relative to the object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5). It should be noted that the link units L.sub.n include motors (not shown) for driving the joints J.sub.m, and as a result, moving the arm A of the Robot R, so that the image acquisition device such as a camera provided in the arm A moves according to movement of the arm A of the Robot R as shown in fig. 5)
Re claim 30, the combination of KOJIMA and Larsen as discussed in claim 29 above discloses all the claim limitations with additional claimed feature taught by KOJIMA wherein the movement device includes a drive unit which is configured to move the object carrier unit and the object data acquisition unit in directions opposite to each other, about a swivel axis and/or axis of rotation of a bearing unit (see ¶ 72 for the movement device (i.e. motion generation system 20 as shown in fig. 1 paragraph 64) includes a drive unit (i.e. motors) which is configured to move the object carrier unit (i.e. end effector E as shown in fig. 5) and the object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) in directions opposite to each other, about a swivel axis and/or axis of rotation of a bearing unit (i.e. multiple link units L.sub.n (n being a natural number) and multiple joints J.sub.m (m being a natural number) that couple the link units to each other as shown in fig. 5). It should be noted that the link units L.sub.n include motors (not shown) for driving the joints J.sub.m, and as a result, moving the arm A of the Robot R, so that the image acquisition device such as a camera provided in the arm A moves according to movement of the arm A of the Robot R as shown in fig. 5. Also, see fig. 15 paragraph 130)
Re claim 35, KOJIMA discloses a method for acquiring sets of multiple object data of at least one object, the method comprising the following steps: providing an acquisition device for at least semiautomated acquisition of sets of multiple object data (see ¶s 113, 117 for providing an acquisition device (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) for at least semiautomated acquisition of sets of multiple object data of at least one object (i.e. an image acquisition camera is used as the sensor S, an image of the surroundings of the robot R is acquired, and image information obtained by performing measurement can be acquired by the surrounding environment input unit 72 as part of the obstacle information as described in figs. 9-10 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131), the acquisition device (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) including a movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) configured to generate a defined relative movement between at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) and the at least one object (i.e. objects as shown in fig. 10), wherein the movement device includes at least one movement unit for a defined movement of the at least one object data acquisition unit (see ¶ 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) includes at least one movement unit (i.e. motion generation unit 74 as described in fig. 9 paragraph 113) for a defined movement of the at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116)); providing at least one object carrier unit (see ¶ 72 for providing at least one object carrier unit (i.e. end effector E as shown in fig. 5)); wherein the movement device generates the defined relative movement by moving the at least one object carrier unit (see ¶s 116, 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112 includes a motion generation unit 74 as described in fig. 9 paragraph 113) generates the defined relative movement by moving the at least one object carrier unit (i.e. end effector E as described in fig. 5 paragraph 72)); and using the acquisition device to acquire the sets of multiple object data of the at least one object (see ¶s 113, 117 for using the acquisition device (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) to acquire the sets of multiple object data of the at least one object (i.e. an image acquisition camera is used as the sensor S, an image of the surroundings of the robot R is acquired, and image information obtained by performing measurement can be acquired by the surrounding environment input unit 72 as part of the obstacle information as described in figs. 9-10 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131)
KOJIMA fails to explicitly teach providing at least one object carrier loaded with the at least one object and detachably connected to the at least one object carrier unit. However, the reference of Larsen explicitly teaches providing at least one object carrier loaded with the at least one object and detachably connected to the at least one object carrier unit (see ¶s 48-50 for providing at least one object carrier (i.e. carrier boxes 100 as shown in fig. 5) loaded with the at least one object and detachably connected to the at least one object carrier unit (i.e. irradiation equipment 1 as shown in fig. 5))
Therefore, taking the combined teachings of KOJIMA and Larsen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (object carrier) into the system of KOJIMA as taught by Larsen.
One will be motivated to incorporate the above feature into the system of KOJIMA as taught by Larsen for the benefit of having carrier boxes 100 which are provided from the entrance side equipment or entrance conveyor to the entrance port 50 and contains items to be irradiated, wherein the arm member grip the carrier boxes 100 successively and carry them into the entrance labyrinth 64, wherein when the carrier boxes 100 are entering into the exit labyrinth 66, the carrier boxes 100 are allowed to recover the original inter-distance in order to handle the bends of the labyrinth, wherein the carrier boxes 100 exit through the exit port 46 and an exit side equipment takes care of the carrier boxes 100 and its irradiated content, whereby the arm members release their grips in order to ease the processing time when the arm members are returned to the entrance port 50 through a return passage 60, which also is used to return emptied carrier boxes 100 to the entrance side (see fig. 5 ¶ 50)
Re claim 36, the combination of KOJIMA and Larsen as discussed in claim 35 above discloses all the claim limitations with additional claimed feature taught by KOJIMA further comprising the following steps: moving the at least one object carrier unit carrying the at least one object via, and the object data acquisition unit about a swivel axis and/or axis of rotation of a bearing unit of the movement device, in directions opposite to each other (see ¶ 72 for moving the at least one object carrier unit (i.e. end effector E as shown in fig. 5) carrying the at least one object (i.e. the end effector E is attached to the leading end of the arm A, and is configured to be capable of gripping a workpiece W by opening and closing gripping tools as shown in fig. 5) via, and the object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) about a swivel axis and/or axis of rotation of a bearing unit (i.e. multiple link units L.sub.n (n being a natural number) and multiple joints J.sub.m (m being a natural number) that couple the link units to each other as shown in fig. 5) of the movement device (i.e. motion generation system 20 as shown in fig. 1 paragraph 64), in directions opposite to each other. It should be noted that the link units L.sub.n include motors (not shown) for driving the joints J.sub.m, and as a result, moving the arm A of the Robot R, so that the image acquisition device such as a camera provided in the arm A moves according to movement of the arm A of the Robot R as shown in fig. 5. Also, see fig. 15 paragraph 130)
KOJIMA fails to explicitly teach the at least one object carrier. However, the reference of Larsen explicitly teaches the at least one object carrier (see ¶ 50 for the at least one object carrier (i.e. carrier boxes 100 as shown in fig. 5))
Therefore, taking the combined teachings of KOJIMA and Larsen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (object carrier) into the system of KOJIMA as taught by Larsen.
Per claim 36, KOJIMA and Larsen are combined for the same motivation as set forth in claim 35 above.
Re claim 37, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA further comprising: a transport unit that includes a path conveyor unit that transports, wherein: the movement device includes a bearing unit that raises from the path conveyor unit in order for the at least one object data acquisition unit to acquire object data and lowers after the at least one object data acquisition unit acquired the object data (see figs. 12-15 ¶s 130-131 for a transport unit (i.e. the arm A as described in fig. 5 paragraph 72) that includes a path conveyor unit that transports (i.e. conveyor as described in paragraph 129), wherein: the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112 includes a motion generation unit 74 as described in fig. 9 paragraph 113. Also, see paragraphs 116-117) includes a bearing unit (i.e. multiple link units L.sub.n (n being a natural number) and multiple joints J.sub.m (m being a natural number) that couple the link units to each other as shown in fig. 5) that raises from the path conveyor unit (i.e. conveyor as described in paragraph 129) in order for the at least one object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) to acquire object data and lowers after the at least one object data acquisition unit acquired the object data (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5))
KOJIMA fails to explicitly teach the at least object carrier, the at least one object carrier, the at least one object carrier. However, the reference of Larsen explicitly teaches the at least object carrier, the at least one object carrier, the at least one object (see ¶ 50 for the at least one object carrier (i.e. carrier boxes 100 as shown in fig. 5))
Therefore, taking the combined teachings of KOJIMA and Larsen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (object carrier) into the system of KOJIMA as taught by Larsen.
Per claim 37, KOJIMA and Larsen are combined for the same motivation as set forth in claim 35 above.
Re claim 39, the combination of KOJIMA and Larsen as discussed in claim 37 above discloses all the claim limitations of claim 39.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA et al. (US 2019/0015980 A1)(hereinafter KOJIMA) as applied to claims 19, 20, 24-30, 35-37 and 39 above, and further in view of Larsen (US 2004/0099508 A1)(hereinafter Larsen), and further in view of SHIRAISHI et al. (US 2018/0281197 A1)(hereinafter SHIRAISHI).
Re claim 21, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA further comprising: a processing unit (see ¶s 65-66 for a processing unit (i.e. CPU 22 as shown in fig. 2))
KOJIMA fails to explicitly teach configured to carry out an object learning operation. However, the reference of SHIRAISHI explicitly teaches configured to carry out an object learning operation (see ¶ 89 for carry out an object learning operation (i.e. the movement direction of the arm may be specified based on the image, and it may be learned which direction in which to move the arm based on an image using machine learning))
Therefore, taking the combined teachings of KOJIMA, Larsen and SHIRAISHI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (learning) into the system of KOJIMA as taught by SHIRAISHI.
One will be motivated to incorporate the above feature into the system of KOJIMA as taught by SHIRAISHI for the benefit of adopting various configurations for the configuration for moving the manipulation target object to the teaching position, for example, the manipulation target object may be moved to the teaching position by specifying the manipulation target object and the teaching position in a virtual three-dimensional space based on an image and specifying the operations of the arm which changes position in the three-dimensional space, for example, a configuration may be adopted in which the arm is moved based on the image and the arm is moved until it is possible to confirm that the manipulation target object reaches the teaching position using an image, wherein the movement direction of the arm may be specified based on the image, and it may be learned which direction in which to move the arm based on an image using machine learning in order to ease the processing time when using machine learning (see ¶ 89)
Claims 22 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA et al. (US 2019/0015980 A1)(hereinafter KOJIMA) as applied to claims 19, 20, 24-30, 35-37 and 39 above, and further in view of Larsen (US 2004/0099508 A1)(hereinafter Larsen), and further in view of White et al. (US 2010/0149534 A1)(hereinafter White).
Re claim 22, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by KOJIMA the object data acquisition unit and/or of the object for data acquisition (see ¶ 116 for the object data acquisition unit and/or of the object for data acquisition (i.e. image acquisition camera is used as the sensor S as shown in fig. 9))
KOJIMA but fails to explicitly teach further comprising: a processing unit configured to control a forward movement and return movement of. However, the reference of White explicitly teaches further comprising: a processing unit configured to control a forward movement and return movement of (see ¶s 41-42, 47, 49-50 for a processing unit (i.e. motion control apparatus 10 as shown in fig. 1 paragraph 40) configured to control a forward movement and return movement of (i.e. scanner 44 moves linearly along the fourth axis 23, is rotatable about the fifth axis 25, and pivotable about a sixth axis 27, wherein the motion control apparatus 10 provides for six axis motion control, and the object support plate 34 is movable with respect to the first three axes 15, 17, 19 and the scanner 44 is movable with respect to the fourth, fifth, and sixth axes 23, 25, 27 as described in figs. 2-5 paragraph 51))
Therefore, taking the combined teachings of KOJIMA, Larsen and White as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (control) into the system of KOJIMA as taught by White.

Re claim 31, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claimed limitations but fails to explicitly teach further comprising: the at least one object data acquisition unit and at least one further object data acquisition unit, which are supported by the movement device so as to be movable relative to each other. However, the reference of White explicitly teaches further comprising: the at least one object data acquisition unit and at least one further object data acquisition unit, which are supported by the movement device so as to be movable relative to each other (see ¶s 47, 49, 51 for the at least one object data acquisition unit (i.e. camera 46 as shown in fig. 5 as described in fig. 1 paragraph 50) and at least one further object data acquisition unit (i.e. camera 48 as shown in fig. 5 as described in fig. 1 paragraph 50), which are supported by the movement device (i.e. motion control apparatus 10 as described in fig. 1 paragraph 40) so as to be movable relative to each other)
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (movable) into the system of KOJIMA as taught by White.
One will be motivated to incorporate the above feature into the system of KOJIMA as taught by White for the benefit of having a motion control apparatus 10 that is used to move an object 36 or work piece to be scanned with respect to a white light volumetric scanner 44, wherein the scanner 44 may be moved to capture the object 36 from various perspectives to enable a more comprehensive scan of the object 36, wherein the apparatus 10 is configured for linear motion, rotational motion, and pivoting about a plurality of axes in order to improve efficiency when moving scanner 44 to capture the object 36 from various perspectives to enable a more comprehensive scan of the object 36 (see fig. 1 ¶ 40)
Re claim 32, the combination of KOJIMA, Larsen and White as discussed in claim 31 above discloses all the claimed limitations but fails to explicitly teach wherein the at least one object carrier unit is supported by the movement device so as to be movable relative to the object data acquisition unit and to the further object data acquisition unit. However, the reference of White explicitly teaches wherein the at least one object carrier unit is supported by the movement device so as to be movable relative to the object data acquisition unit and to the further object data acquisition unit (see ¶s 46-47, 49, 51 for the at least one object carrier unit (i.e. object plate 34 as shown in fig. 3 paragraph 45) is supported by the movement device (i.e. motion control apparatus 10 as described in fig. 1 paragraph 40) so as to be movable relative to the object data acquisition unit (i.e. camera 46 as shown in fig. 5 as described in fig. 1 paragraph 50) and to the further object data acquisition unit (i.e. camera 48 as shown in fig. 5 as described in fig. 1 paragraph 50))
Therefore, taking the combined teachings of KOJIMA and White as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (movable) into the system of KOJIMA as taught by White.
Per claim 32, KOJIMA, Larsen and White are combined for the same motivation as set forth in claim 31 above.
Re claim 33, the combination of KOJIMA and Larsen as discussed in claim 19 above discloses all the claimed limitations but fails to explicitly teach further comprising: the at least one object data acquisition unit, which includes at least two cameras that are movably supported by the movement device. However, the reference of White explicitly teaches further comprising: the at least one object data acquisition unit, which includes at least two cameras that are movably supported by the movement device (see ¶s 47, 49, 51 for the at least one object data acquisition unit (i.e. scanner 44 as described in fig. 1 paragraph 40), which includes at least two cameras (i.e. cameras 46, 48 as shown in fig. 5 as described in fig. 1 paragraph 50) that are movably supported by the movement device (i.e. motion control apparatus 10 as described in fig. 1 paragraph 40))
Therefore, taking the combined teachings of KOJIMA, Larsen and White as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (movable) into the system of KOJIMA as taught by White.
.
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA et al. (US 2019/0015980 A1)(hereinafter KOJIMA), and further in view of Larsen (US 2004/0099508 A1)(hereinafter Larsen), and further in view of White et al. (US 2010/0149534 A1)(hereinafter White).
Re claim 34, KOJIMA discloses a system, comprising: an acquisition device for at least semiautomated acquisition of sets of multiple object data of at least one object, the acquisition device including a movement device configured to generate a defined relative movement between at least one object data acquisition unit and the at least one object (see ¶s 113, 117 for an acquisition device (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) for at least semiautomated acquisition of sets of multiple object data of at least one object (i.e. an image acquisition camera is used as the sensor S, an image of the surroundings of the robot R is acquired, and image information obtained by performing measurement can be acquired by the surrounding environment input unit 72 as part of the obstacle information as described in figs. 9-10 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131), the acquisition device (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) including a movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) configured to generate a defined relative movement between at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131) and the at least one object (i.e. objects as shown in fig. 10), wherein the movement device includes at least one movement unit for a defined movement of the at least one object data acquisition unit (see ¶ 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112) includes at least one movement unit (i.e. motion generation unit 74 as described in fig. 9 paragraph 113) for a defined movement of the at least one object data acquisition unit (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116)); at least one object carrier unit (see ¶ 72 for at least one object carrier unit (i.e. end effector E as shown in fig. 5)); wherein the movement device generates the defined relative movement by moving the at least one object carrier unit (see ¶s 116, 117 for the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112 includes a motion generation unit 74 as described in fig. 9 paragraph 113) generates the defined relative movement by moving the at least one object carrier unit (i.e. end effector E as described in fig. 5 paragraph 72)); a storage unit that stores data sets generated at least partially by the acquisition device (see fig. 10 ¶s 113 for a storage unit (i.e. memory 24 as shown in fig. 2) that stores data sets generated at least partially by the acquisition device (i.e. image acquisition camera is used as the sensor S as shown in fig. 9 paragraph 116. Also, see fig. 5 paragraphs 72, 130-131)); a mobile acquisition unit (see fig. 9 ¶ 112 for a mobile acquisition unit (i.e. Robot R as shown in fig. 10). Also, see fig. 5 paragraph 72. Also, see fig. 5 paragraphs 72, 130-131); and a processing unit configured to data acquired by the mobile acquisition unit in view of at least the stored (see ¶s 113, 116-117 for a processing unit (i.e. CPU 22 as shown in fig. 2) configured to data acquired by the mobile acquisition unit (i.e. Robot R as shown in fig. 10) in view of at least the stored data sets. Also, see fig. 5 paragraph 72. Also, see fig. 5 paragraphs 72, 130-131)
KOJIMA fails to explicitly teach at least one object carrier loaded with the at least one object and detachably connected to the at least one object carrier unit. However, the reference of Larsen explicitly teaches at least one object carrier loaded with the at least one object and detachably connected to the at least one object carrier unit (see ¶s 48-50 for at least one object carrier (i.e. carrier boxes 100 as shown in fig. 5) loaded with the at least one object and detachably connected to the at least one object carrier unit (i.e. irradiation equipment 1 as shown in fig. 5))
Therefore, taking the combined teachings of KOJIMA and Larsen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (object carrier) into the system of KOJIMA as taught by Larsen.
One will be motivated to incorporate the above feature into the system of KOJIMA as taught by Larsen for the benefit of having carrier boxes 100 which are provided from the entrance side equipment or entrance conveyor to the entrance port 50 and contains items to be irradiated, wherein the arm member grip the carrier boxes 100 successively and carry them into the entrance labyrinth 64, wherein when the carrier boxes 100 are entering into the exit labyrinth 66, the carrier boxes 100 are allowed to recover the original inter-distance in order to handle the bends of the labyrinth, wherein the carrier boxes 100 exit through the exit port 46 and an exit side equipment takes care of the carrier boxes 100 and its irradiated content, whereby the 
Furthermore, KOJIMA fails to explicitly teach evaluate. However, the reference of White explicitly teaches evaluate (see ¶ 63 for evaluate (i.e. analysis as described in paragraph 62))
Therefore, taking the combined teachings of KOJIMA and White as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (evaluate) into the system of KOJIMA as taught by White.
One will be motivated to incorporate the above feature into the system of KOJIMA as taught by White for the benefit of obtaining information from the scanner to determine the dimension of the object that is also associated with the positional information of the object and scanner and stored for analysis, wherein the information obtained through the scanning process may be analyzed to determine the dimensions of the scanned object in order to improve efficiency when analyzing the information obtained to determine the dimensions of the scanned object (see ¶s 62-63)
Re claim 38, the combination of KOJIMA, Larsen and White as discussed in claim 34 above discloses all the claim limitations with additional claimed feature taught by KOJIMA further comprising: a transport unit that includes a path conveyor unit that transports, wherein: the movement device includes a bearing unit that raises from the path conveyor unit in order for the at least one object data acquisition unit to acquire object data and lowers after the at least one object data acquisition unit acquired the object data (see figs. 12-15 ¶s 130-131 for a transport unit (i.e. the arm A as described in fig. 5 paragraph 72) that includes a path conveyor unit that transports (i.e. conveyor as described in paragraph 129), wherein: the movement device (i.e. motion generation system 70 as shown in fig. 9 paragraph 112 includes a motion generation unit 74 as described in fig. 9 paragraph 113. Also, see paragraphs 116-117) includes a bearing unit (i.e. multiple link units L.sub.n (n being a natural number) and multiple joints J.sub.m (m being a natural number) that couple the link units to each other as shown in fig. 5) that raises from the path conveyor unit (i.e. conveyor as described in paragraph 129) in order for the at least one object data acquisition unit (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5) to acquire object data and lowers after the at least one object data acquisition unit acquired the object data (i.e. the arm A may be provided with an image acquisition device such as a camera as shown in fig. 5))
KOJIMA fails to explicitly teach the at least object carrier, the at least one object carrier, the at least one object carrier. However, the reference of Larsen explicitly teaches the at least object carrier, the at least one object carrier, the at least one object carrier (see ¶ 50 for the at least one object carrier (i.e. carrier boxes 100 as shown in fig. 5))
Therefore, taking the combined teachings of KOJIMA, Larsen and White as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (object carrier) into the system of KOJIMA as taught by Larsen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/10/2021
/JOSE M. MESA/
Examiner
Art Unit 2484




/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484